Case 4:21-cv-40019-TSH Document1 Filed 02/12/21 Page 1of5

In the United States Court of Federal Claims

 

 

 

en
ine | La} CL. )
)
)

Plaintiff(s), Case No.

v. Judge
THE UNITED STATES,
Defendant. )
UMASS Memorial )

COMPLAINT

Your complaint must be clearly handwritten or typewritten, and you must sign and declare under
penalty of perjury that the facts are correct. If you need additional space, you may use another blank
page.

If you intend to proceed without the prepayment of filing fees (in forma pauperis (IFP)), pursuant to
28 U.S.C. § 1915, you must file along with your complaint an application to proceed IFP.

1. JURISDICTION. State the grounds for filing this case in the United States Court of Federal
Claims. The United States Court of Federal Claims has limited jurisdiction (see e.g., 28 U.S.C.
§§ 1491-1509).

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:21-cv-40019-TSH Document 1 Filed 02/12/21 Page 2 of 5

 

 

 

2. PARTIES |
) i / 2? :
Plaintiff, J id | Oe 7, resides at [ 030 Mon
\ — oi (Street Address)
LAdoresteG NA O/ 605
(City, State, ZIP Code) (Telephone Number)

If more than one plaintiff, provide the same information for each plaintiff below.

 

 

 

RELATED CASES. Is this case directly related to any pending or previously filed cases in the
United States Court of Federal Claims? O Yes No

If yes, please list the case(s) below, including case number(s):

 

3. STATEMENT OF THE CLAIM. State as briefly as possible the facts of your case. Describe
how the United States is involved. You must state exactly what the United States did, or failed
to do, that has caused you to initiate this legal action. Be as specific as possible and use
additional paper as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:21-cv-40019-TSH Document1 Filed 02/12/21 Page 3 of 5

4. RELIEF. Briefly state exactly what you want the court to do for you.
& Femnow Cath +6 X0 (aA 1) cA de man cA

 

 

 

I declare under penalty of perjury that the foregoing is true and correct.

 

Signed this_O 9 day of _O + Doe
(day) (month) (year)
oo > fg

” F =

7
Signature of Plaintiff(s)

 
Case 4:21-cv-40019-TSH Document 1 Filed 02/12/21 Page 4of5

Hi as you can see I'm still alive, I've been dealing with internal bleeding. First, it was a vein in
my neck now it’s worse veins everywhere internal bleeding in my chest my arms and my legs,
stomach as well. The pain from a one to a ten on how | feel is a ten and been feeling nauseous
and feel faint all the time. | have trouble moving my body and my heartbeats weird the hospital
gave me some blue energy liquid intravenously called methylene blue. For side effects, it said
unusual bleeding and | called the F.D.A. and they said the injection was not approved now you
know why. I've been looking into a brain injury care center to spend some time in and the
internal bleeding is still happening today but hope and pray for some recovery.
Case 4:21-cv-40019-TSH Document1 Filed 02/12/21 Page 5 of5

Umass memorial gave me energy and burst a vein in my neck and continues to attack me I’m
suing for two million five hundred thousand dollars
